                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
In Re:                                                  Case No. 21-46954-MLO
FRED A. MCCLOUD,                                        Chapter 13
                    Debtor(s).                           Honorable Maria L. Oxholm
                                                   /

         NOTICE OF STATE OF MICHIGAN UNFILED TAX RETURNS
      Debtor(s) failed to file an income tax return for tax period(s) Notice of

State of Michigan Unfiled Tax Returns as required by 11 USC 1308 and/or

MCL 206.1 et seq. Failure to file tax returns may result in the Michigan

Department of Treasury either objecting to the Debtor's Plan or filing a

Motion to either Convert or Dismiss the case. Debtor(s) is/are required to

submit the following documents with the return(s):

            · Schedules and/or credit forms with supporting documents
            · All W-2s
            · Federal Returns

I.    SIGNED TAX RETURNS SHOULD BE SUBMITTED TO:
                   Michigan Department of Attorney General
                             Collections Division
                         Cadillac Place, Suite 10-200
                             3030 W. Grand Blvd
                               Detroit, MI 48202
                            Attn: Moe Freedman
                                       OR
                    Via email: FreedmanM1@michigan.gov


                                                   1
     21-46954-mlo    Doc 18      Filed 09/21/21   Entered 09/21/21 08:43:20   Page 1 of 2
Failure to submit the required documentation could result in a denial of a

refund or increase the amount of tax owed.

II. IF YOU NEED ADDITIONAL INFORMATION TO FILE YOUR
RETURNS:
                W-2 or 1099--Contact your EMPLOYER(S)
        IF NOT RECEIVED, CONTACT THE IRS AT 313-237-0800 or
                             800-829-1040
                      IRS WEBSITE: www.irs.gov

                                                 Respectfully submitted,

                                                 DANA NESSEL
                                                 Attorney General

                                                 /s/ Moe Freedman
                                                 Moe Freedman (P74224)
                                                 Assistant Attorney General
                                                 Cadillac Place, Ste. 10-200
                                                 3030 W. Grand Blvd.
                                                 Detroit, MI 48202
                                                 Telephone: (313) 456-0140
                                                 E-mail: FreedmanM1@michigan.gov
Dated: September 21, 2021




                                             2
 21-46954-mlo   Doc 18    Filed 09/21/21   Entered 09/21/21 08:43:20       Page 2 of 2
